Case: 19-1916    Document: 49     Page: 1    Filed: 03/16/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   KEVIN R. GEORGE,
                    Claimant-Appellant

                             v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                        2019-1916
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-2174, Chief Judge Margaret C.
 Bartley, Judge Amanda L. Meredith, Senior Judge Robert
 N. Davis.
            -------------------------------------------------

                 MICHAEL B. MARTIN,
                   Claimant-Appellant

                             v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                        2020-1134
                  ______________________
Case: 19-1916    Document: 49     Page: 2    Filed: 03/16/2021




 2                                    GEORGE   v. MCDONOUGH



    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-124, Chief Judge Margaret C.
 Bartley.
                ______________________

                 Decided: March 16, 2021
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant
 Kevin R. George.

     AMY F. ODOM, Chisholm Chisholm & Kilpatrick, Provi-
 dence, RI, argued for claimant-appellant Michael B. Mar-
 tin. Also represented by APRIL DONAHOWER, ZACHARY
 STOLZ.

     TANYA KOENIG, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by ERIC P. BRUSKIN, JEFFREY B. CLARK, MARTIN F. HOCKEY,
 JR., ROBERT EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN,
 ANDREW J. STEINBERG, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
                  ______________________

     Before LOURIE, CHEN, and STOLL, Circuit Judges.
 CHEN, Circuit Judge.
      Kevin R. George and Michael B. Martin (collectively,
 Appellants) are military veterans whose respective claims
 for disability benefits were denied several decades ago in
 final decisions by the Department of Veterans Affairs (VA).
 More recently, Appellants each filed a motion for revision
 of those denial decisions, alleging that the VA in those de-
 cisions had committed clear and unmistakable error
 (CUE). The VA’s denials had been based in part on a
 straightforward application of a then-existing regulation,
Case: 19-1916     Document: 49     Page: 3    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                        3



 38 C.F.R. § 3.304(b) (“Presumption of soundness”), that
 was years later overturned. In Appellants’ view, the VA’s
 reliance on a now-invalidated regulation in its denials of
 Appellants’ original claims establishes CUE.
     The United States Court of Appeals for Veterans
 Claims (Veterans Court) affirmed the Board of Veterans’
 Appeals’ (Board) denials of Appellants’ CUE motions, rea-
 soning that the VA did not commit a clear and unmistaka-
 ble legal error when it faithfully applied the version of the
 presumption of soundness regulation that existed at the
 time of the denials. Because Jordan v. Nicholson and Dis-
 abled American Veterans v. Gober establish that a legal-
 based CUE requires a misapplication of the law as it was
 understood at that time, and cannot arise from a subse-
 quent change in interpretation of law by the agency or ju-
 diciary, we affirm. See Jordan v. Nicholson, 401 F.3d 1296
 (Fed. Cir. 2005); Disabled Am. Veterans v. Gober, 234 F.3d
 682 (Fed. Cir. 2000) (DAV), overruled in part on other
 grounds by Nat’l Org. of Veterans’ Advocates, Inc. v. Sec’y
 of Veterans Affairs, 981 F.3d 1360, 1373 (Fed. Cir. 2020)
 (en banc).
                         BACKGROUND
      These companion appeals involve similar facts and le-
 gal issues. Before discussing the details of each case, we
 first address the statutory presumption of soundness at is-
 sue in both appeals.
           A. Statutory Presumption of Soundness
     The statutory presumption of soundness recites:
     [E]very veteran shall be taken to have been in
     sound condition when examined, accepted, and en-
     rolled for service, except as to defects, infirmities,
     or disorders noted at the time of the examination,
     acceptance, and enrollment, or where clear and un-
     mistakable evidence demonstrates that the injury
Case: 19-1916     Document: 49      Page: 4    Filed: 03/16/2021




 4                                      GEORGE   v. MCDONOUGH



     or disease existed before acceptance and enrollment
     and was not aggravated by such service.
 38 U.S.C. § 311 (1970) (now codified as 38 U.S.C. § 1111)1
 (emphasis added). Under this standard, a veteran is pre-
 sumed to have been in sound condition at entry to service
 as to disorders that are not identified on the veteran’s en-
 trance medical examination. The presumption, however,
 can be rebutted by “clear and unmistakable evidence” that
 the disorder “existed before acceptance and enrollment and
 was not aggravated by service.” Id.
     In 1970, the VA’s implementing regulation for § 1111
 did not require clear and unmistakable evidence of lack of
 aggravation by service for rebuttal.         See 38 C.F.R.
 § 3.304(b) (1970). 2 In other words, for the VA to rebut the
 presumption of soundness, the 1970 version of § 3.304(b)
 required only clear and unmistakable evidence that the
 disorder “existed prior [to service].” Id. This version of the
 regulation prevailed until 2003, when the VA invalidated
 the regulation for conflicting with the language of § 1111,
 see VA Gen. Counsel Prec. 3–2003 (July 16, 2003) (2003


     1    For ease of reference, we hereafter refer to the stat-
 utory presumption of soundness as 38 U.S.C. § 1111.
      2   Specifically, 38 C.F.R. § 3.304(b) (1970) stated:
      The veteran will be considered to have been in
      sound condition when examined, accepted and en-
      rolled for service, except as to defects, infirmities,
      or disorders noted at entrance into service, or
      where clear and unmistakable (obvious or mani-
      fest) evidence demonstrates that an injury or dis-
      ease existed prior thereto. Only such conditions as
      are recorded in examination reports are considered
      as noted.
 Id. (emphasis added). This language remained unchanged
 from the time of Mr. Martin’s 1970 regional office decision
 to Mr. George’s 1977 Board decision.
Case: 19-1916     Document: 49     Page: 5    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                       5



 OGC opinion), and subsequently amended the regulation
 to require evidence of both preexisting condition and no ag-
 gravation, see 70 Fed. Reg. 23,027, 23,028 (May 4, 2005).
     We confirmed the correctness of the VA’s changed un-
 derstanding of the statute in Wagner v. Principi, 370 F.3d
 1089 (Fed. Cir. 2004). There, we began our statutory anal-
 ysis by acknowledging that § 1111’s “rebuttal standard is
 somewhat difficult to parse” and “on its face . . . appears to
 be somewhat self-contradictory.” Id. at 1093. After a care-
 ful examination of the statutory history, we determined
 that Congress intended for the presumption of soundness
 to apply “even when there was evidence of a preexisting
 condition, [so long as] the government failed to show clear
 and unmistakable evidence that the preexisting condition
 was not aggravated” by service. Id. at 1096. Wagner thus
 held that the VA must show “clear and unmistakable evi-
 dence of both a preexisting condition and a lack of in-ser-
 vice aggravation to overcome the presumption of
 soundness.” Id.
                   B. Mr. George’s Appeal
     Mr. George served in the U.S. Marine Corps from June
 to September 1975. His medical entrance examination
 made no mention of any psychiatric disorders. Yet, a week
 after enlistment, Mr. George suffered a psychotic episode
 requiring extended hospitalization and was diagnosed with
 paranoid schizophrenia. Two months into his service, a
 military medical board confirmed the schizophrenia diag-
 nosis and found Mr. George unfit for duty. The medical
 board determined that his condition had preexisted service
 because he had experienced “auditory hallucinations, par-
 anoid ideas of reference, and delusions” prior to enlistment.
 J.A. 53–54. The medical board also determined that his
 condition was aggravated by service, observing that he
 “now appeared quite disturbed” and was “withdrawn [and]
 tearful.” Id. At his time of discharge, however, a physical
 evaluation board concluded that his condition was not
Case: 19-1916    Document: 49     Page: 6    Filed: 03/16/2021




 6                                    GEORGE   v. MCDONOUGH



 aggravated by service, finding that Mr. George “essentially
 appear[ed] in his preenlistment state” and that his schizo-
 phrenia was “in remission.” J.A. 55.
      In December 1975, Mr. George filed a disability bene-
 fits claim, contending that his schizophrenia was aggra-
 vated by service. The VA regional office (RO) denied his
 claim for lack of service connection, which the Board af-
 firmed in September 1977. While the Board did not specif-
 ically cite the statutory presumption of soundness or the
 implementing regulation, it concluded that his schizophre-
 nia “existed prior to military service” and “was not aggra-
 vated by his military service.” J.A. 60. Mr. George did not
 appeal the Board’s decision, which became final.
     Years later, in December 2014, Mr. George requested
 revision of the 1977 Board decision based on CUE, assert-
 ing that the Board had failed to correctly apply 38 U.S.C.
 § 1111. Mr. George argued that he had been improperly
 denied the presumption of soundness because his “entrance
 examination to service was negative for any preservice
 mental disorder” and the record “[did] not clearly and un-
 mistakably indicate that [his] schizophrenia was not ag-
 gravated by service.” J.A. 66–67. If not for the 1977
 Board’s purported failure to “rebut both prongs of the pre-
 sumption,” Mr. George alleged that he would have been
 granted service-connected benefits for schizophrenia. J.A.
 67 (emphasis added).
     The Board, in 2016, denied Mr. George’s request, find-
 ing no CUE in the 1977 Board decision. Relevant to this
 appeal, the Board observed that, as of 1977, 38 C.F.R.
 § 3.304(b) did “not require[] clear and unmistakable evi-
 dence that the disability was not aggravated by service” to
 rebut the presumption of soundness. J.A. 73. While ac-
 knowledging that the 2003 OGC opinion and Wagner later
 invalidated § 3.304(b) for conflicting with the statute, the
 Board concluded that “judicial decisions that formulate
 new interpretations of the law subsequent to a VA decision
Case: 19-1916    Document: 49      Page: 7    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                      7



 cannot be the basis of a valid CUE claim.” J.A. 74. Thus,
 any purported failure by the 1977 Board to find that Mr.
 George’s schizophrenia was not clearly and unmistakably
 aggravated by service “cannot be considered to be CUE.”
 Id. Mr. George appealed to the Veterans Court.
      A divided panel of the Veterans Court affirmed, con-
 cluding that Wagner’s interpretation of § 1111 could not
 retroactively apply to establish CUE in the 1977 Board de-
 cision. See George v. Wilkie, 30 Vet. App. 364, 373 (2019)
 (“Wagner does not change how [§ 1111] was interpreted or
 understood before it issued.”). Instead, citing this court’s
 decisions in DAV and Jordan, the Veterans Court deter-
 mined that the 1977 Board was required to apply the law
 existing at the time, namely, the 1977 version of 38 C.F.R.
 § 3.304(b). Because that version of § 3.304(b) required only
 clear and unmistakable evidence that an injury preexisted
 service to rebut the presumption of soundness, the Veter-
 ans Court concluded that the 1977 Board’s alleged failure
 to also demonstrate clear and unmistakable evidence of no
 aggravation did not constitute CUE. Id. at 374–75.
     The Veterans Court next considered a trio of cases in-
 volving a CUE claim filed by a widow, Mrs. Patrick, seek-
 ing death and indemnity compensation benefits. See
 Patrick v. Principi, 103 F. App’x 383 (Fed. Cir. 2004) (Pat-
 rick I); Patrick v. Nicholson, 242 F. App’x 695 (Fed. Cir.
 2007) (Patrick II); Patrick v. Shinseki, 668 F.3d 1325 (Fed.
 Cir. 2011) (Patrick III). As relevant here, Patrick II con-
 cluded that Wagner could form the basis for a CUE claim
 attacking a final VA decision that had relied on the now-
 invalidated version of § 3.304(b), because “[Wagner’s] inter-
 pretation of § 1111 . . . did not change the law but ex-
 plained what § 1111 had always meant.” Patrick II, 242 F.
 App’x at 698.
     The Veterans Court determined that it was not bound
 by the Patrick cases, which contradicted the reasoning of
 DAV and Jordan. George, 30 Vet. App. at 374–75. Patrick
Case: 19-1916     Document: 49     Page: 8    Filed: 03/16/2021




 8                                     GEORGE   v. MCDONOUGH



 II, the main case supporting Mr. George’s position, was
 nonprecedential and issued after DAV and Jordan, and
 Patrick III, the only precedential opinion in this line of
 cases, pertained to attorneys’ fees under the Equal Access
 to Justice Act (EAJA) and did not directly address whether
 Wagner supports a basis for CUE.
      The Veterans Court also determined that permitting
 retroactive application of Wagner’s statutory interpreta-
 tion would contravene the law on finality of judgments.
 While recognizing that “CUE is a statutorily permitted col-
 lateral attack on final VA decisions,” the court observed
 that “Mr. George’s appeal of the denial of benefits for schiz-
 ophrenia was not open for direct review when Wagner was
 decided,” and to hold that a judicial pronouncement of the
 law retroactively applies to final decisions closed to direct
 review would undermine long-standing principles of final-
 ity and res judicata. George, 30 Vet. App. at 372–73, 376
 (citing Harper v. Va. Dep’t of Taxation, 509 U.S. 86 (1993)
 and James B. Beam Distilling Co. v. Georgia, 501 U.S. 529
 (1991)). CUE instead requires “the application of the law
 as it was understood at the time of the [underlying] deci-
 sion,” and such an application of law “does not become CUE
 by virtue of a subsequent interpretation of the statute or
 regulation.” George, 30 Vet. App. at 373. 3




     3    The Veterans Court majority also concluded that
 even assuming Wagner retroactively applies to support al-
 legations of CUE in final VA decisions, Mr. George failed
 to demonstrate that this alleged error, based on the evi-
 dence extant in 1977, would have manifestly changed the
 outcome of the 1977 Board’s decision to deny him benefits
 for schizophrenia. George, 30 Vet. App. at 377–78. Because
 we conclude that the error alleged is outside the scope of
 CUE, as discussed infra, we need not reach this alternative
 holding.
Case: 19-1916    Document: 49      Page: 9    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                      9



     A dissenting judge opined that Wagner merely pro-
 vided an “authoritative statement” of what § 1111 has al-
 ways meant and thus should not be understood as
 implementing a “new understanding or interpretation” of
 that statute. Id. at 379. The dissent further concluded that
 the 1977 Board’s failure to abide by § 1111’s true meaning
 “constituted an undebatable and outcome-determinative
 misapplication of the law,” which is “precisely” the type of
 error CUE was designed to remedy. Id. at 383.
                   C. Mr. Martin’s Appeal
     Mr. Martin served in the U.S. Army from August 1965
 to February 1966, and from June 1968 to August 1969. At
 entry to service, Mr. Martin reported never having had
 “asthma,” “shortness of breath,” or “hay fever,” J.A. 13, and
 his medical examination reported his lungs and chest as
 “normal,” J.A. 15. During his second period of service, in
 November 1968, he sought treatment at an allergy clinic
 for a stuffy nose, sneezing, itchy eyes, and nocturnal
 wheezing. Contrary to his entrance examination, Mr. Mar-
 tin reported a childhood history of asthma with similar
 symptoms. A note from his personal physician, dated Jan-
 uary 1969, confirmed that Mr. Martin had started treat-
 ment for asthma as a child and had been “treated for this
 problem intermittently since that time.” J.A. 10. A medi-
 cal examiner diagnosed and treated Mr. Martin for “rhini-
 tis and asthma, mixed infectious-allergic, with dust-mold
 and ragweed sensitivity.” J.A. 11. By discharge, however,
 his separation examination did not report any asthma or
 related symptoms.
     Shortly thereafter, in October 1969, Mr. Martin filed a
 claim for service-connected disability benefits for asthma.
 In support of his claim, Mr. Martin underwent a VA medi-
 cal examination in December 1969, which noted that he
 had “made a good adjustment” following in-service treat-
 ment, but upon returning home after discharge, had expe-
 rienced wheezing and shortness of breath during the
Case: 19-1916     Document: 49     Page: 10    Filed: 03/16/2021




 10                                     GEORGE   v. MCDONOUGH



 ragweed season. J.A. 21. Mr. Martin was diagnosed with
 “[a]sthma due to sensitivity of ragweed class.” J.A. 24.
      The RO denied Mr. Martin’s claim in February 1970 for
 lack of service connection. The RO found that following Mr.
 Martin’s November 1968 treatment at the allergy clinic,
 there was “no further showing of complaints relative to
 asthma in service and [the] separation examination was
 negative.” J.A. 26. While acknowledging that Mr. Martin
 had reported asthma symptoms in his December 1969 med-
 ical examination four months after service, the RO con-
 cluded that: “In view of the pre-service history of asthma[,]
 it is held that the solitary exacerbation in service with a
 subsequent asymptomatic period of better than a year does
 not establish aggravation.” J.A. 25–26. Mr. Martin did not
 appeal the RO decision.
      In July 2013, Mr. Martin requested revision of the 1970
 RO decision based on CUE, contending that the RO had
 failed to correctly apply “both” prongs of 38 U.S.C. § 1111.
 J.A. 27–28. As with Mr. George’s case, the Board denied
 the request, finding no CUE in the 1970 RO decision be-
 cause the regulation in force at that time did not require
 clear and unmistakable evidence of no aggravation. J.A.
 39–40. Citing George, the Veterans Court affirmed the
 Board’s decision:
      The denial of service connection in George, like the
      RO’s denial here, predated the Federal Circuit’s de-
      cision in Wagner v. Principi . . . . George held that
      Wagner does not apply retroactively to final deci-
      sions and affirmed the Board’s finding that the VA
      decision did not contain CUE. The Court must
      reach the same conclusion here and affirm the
      Board’s . . . finding that the February 1970 rating
      decision does not contain CUE.
 Martin v. Wilkie, No. 18-0124, 2019 WL 3449689, at *3
 (Vet. App. July 31, 2019) (citations omitted).
Case: 19-1916    Document: 49      Page: 11     Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                       11



     Both Mr. George and Mr. Martin timely appealed to
 this court. We have jurisdiction under 38 U.S.C. § 7292.
                          DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is prescribed by statute. Scott v. Wilkie, 920 F.3d
 1375, 1377–78 (Fed. Cir. 2019). We may “review and de-
 cide any challenge to the validity of any statute or regula-
 tion or any interpretation thereof” and “interpret
 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision.” 38 U.S.C. § 7292(c).
 We review claims of legal error in a decision of the Veterans
 Court without deference. See Szemraj v. Principi, 357 F.3d
 1370, 1374–75 (Fed. Cir. 2004).
      A motion for revision based on “clear and unmistakable
 error” is a statutorily authorized collateral attack on a final
 decision of the Board or RO that, if successful, results in a
 “reversed or revised” decision having “the same effect as if
 [it] had been made on the date of the [original] decision.”
 See 38 U.S.C. §§ 7111, 5109A. 4 In other words, a meritori-
 ous CUE claimant may be entitled to benefits retroactive
 to the date of the original claim. CUE, however, is a “very
 specific and rare type of error,” Cook v. Principi, 318 F.3d
 1334, 1345 (Fed. Cir. 2002) (en banc), and must be based
 on “the record and the law that existed at the time of the
 prior adjudication in question,” such that “[e]ither the cor-
 rect facts, as they were known at the time, were not before
 the adjudicator or the statutory or regulatory provisions ex-
 tant at the time were incorrectly applied,” see Willsey v.
 Peake, 535 F.3d 1368, 1371 (Fed. Cir. 2008) (emphases
 added) (citing Russell v. Principi, 3 Vet. App. 310, 313–14
 (1992) (en banc)). CUE must also be an “undebatable”



     4   38 U.S.C. § 7111 governs CUE arising from a Board
 decision whereas § 5109A governs CUE arising from an RO
 decision.
Case: 19-1916    Document: 49     Page: 12    Filed: 03/16/2021




 12                                    GEORGE   v. MCDONOUGH



 error that would have “manifestly changed the outcome at
 the time it was made.” Willsey, 535 F.3d at 1371.
                              A
     Appellants first contend that their CUE claims do not
 seek to retroactively apply a changed interpretation of the
 law and, instead, are simply premised on the VA’s pur-
 ported failure to correctly apply the statute as written. Ap-
 pellants assert that § 1111’s meaning is plain and
 unambiguous, regardless of the VA’s contrary interpreta-
 tion set forth at the time in § 3.304(b). Rather than estab-
 lish a “new” interpretation of § 1111, Appellants argue that
 Wagner “merely provided an authoritative statement of
 what [§ 1111] had always meant,” including at the time of
 Appellants’ respective VA decisions. See Martin Appel-
 lant’s Br. 8 (internal quotation marks omitted) (citing Riv-
 ers v. Roadway Exp., Inc., 551 U.S. 298, 313 n.12 (1994)).
 This reasoning, Appellants contend, comports with our
 nonprecedential decision in Patrick II, where we permitted
 a CUE claim to proceed based on the argument that the VA
 had “misapplied § 1111.” See Patrick II, 242 F. App’x at
 698.
     We disagree with Appellants’ argument because it
 overlooks the significance of the VA’s regulation that ex-
 isted at the time of the original decisions and fails to ac-
 count for our caselaw. Jordan, in view of DAV, squarely
 forecloses Appellants’ argument that Wagner’s later-in-
 time interpretation of § 1111 can serve as the basis for
 CUE. DAV upheld, over rulemaking challenge, the validity
 of CUE regulation 38 C.F.R. § 20.1403(e), which expressly
 states that CUE “does not include the otherwise correct ap-
 plication of a statute or regulation where, subsequent to
 the Board decision challenged, there has been a change in
 the interpretation of the statute or regulation.” See DAV,
Case: 19-1916     Document: 49      Page: 13    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                        13



 234 F.3d at 695–98 (emphasis added). 5 In analyzing the
 regulation’s specific carve-out of subsequent, changed in-
 terpretations as a basis for CUE, we clarified that “[t]he
 new interpretation of a statute can only retroactively
 [a]ffect decisions still open on direct review, not those deci-
 sions that are final.” Id. at 698. This limit on CUE, we
 explained, is consistent with Congress’ intent that
 “changes in the law subsequent to the original adjudica-
 tion . . . do not provide a basis for revising a finally decided
 case.” Id. at 697–98. DAV thus established that CUE must
 be analyzed based on the law as it was understood at the
 time of the original decision and cannot arise from a subse-
 quent change in the law or interpretation thereof to attack
 a final VA decision.
   Jordan subsequently applied DAV’s understanding of
 CUE to the statutory presumption of soundness. There, in



     5   38 C.F.R § 20.1403 governs CUE in Board deci-
 sions, whereas 38 C.F.R. § 3.105 governs CUE in RO deci-
 sions. We note that in 2019, § 3.105 was amended to
 include subsection (a)(1)(iv), which mirrors the language of
 § 20.1403(e). See VA Claims and Appeals Modernization,
 84 Fed. Reg. 138 (Jan. 18, 2019) (final rule). In promulgat-
 ing § 3.105(a)(1)(iv), the VA explained that “no substantive
 changes [were] intended to the existing law governing re-
 vision of final [RO] decision based on CUE,” see VA Claims
 and Appeals Modernization, 83 Fed. Reg. 39,818, 39,820
 (Aug. 10, 2018) (notice of proposed rulemaking), and the
 purpose of the amendment was to “conform[]” the regula-
 tion governing CUE in final RO decisions with the existing
 regulation governing final Board decisions, 84 Fed. Reg. at
 142. Mr. Martin acknowledges that the substance of
 § 3.105(a)(1)(iv) applies to his appeal, see Martin Appel-
 lant’s Reply Br. 6 n.2, and makes no attempt to distinguish
 DAV and Jordan based on the governing CUE regulation
 (§ 20.1403 vs. § 3.105) or statute (§ 7111 vs. § 5109A).
Case: 19-1916    Document: 49     Page: 14    Filed: 03/16/2021




 14                                    GEORGE   v. MCDONOUGH



 1983, the Board denied Mr. Jordan’s benefits claim for lack
 of service connection under then-governing 38 C.F.R.
 § 3.304(b)—the same version of the regulation that was ap-
 plied to Appellants’ original claims. See Jordan, 401 F.3d
 at 1297. Mr. Jordan never appealed the Board’s decision,
 which became final. Several years later, in 1999, Mr. Jor-
 dan filed a CUE claim asserting that the 1983 Board had
 “misinterpreted provisions in 38 U.S.C. § 1111.” Id. Like
 Appellants, Mr. Jordan claimed that § 1111’s presumption
 of soundness had not been rebutted because the 1983
 Board had failed to establish that his preexisting condition
 was not aggravated by service. The Board denied his CUE
 claim, and Mr. Jordan then appealed to the Veterans
 Court. While his Veterans Court appeal was pending, the
 VA issued its 2003 OGC opinion invalidating 38 C.F.R.
 § 3.304(b) for conflicting with § 1111. Nevertheless, the
 Veterans Court found no CUE because, as DAV held, CUE
 “does not include the otherwise correct application of a
 statute or regulation” where there has been a subsequent
 “change in the interpretation of [that] statute or regula-
 tion.” Id. On appeal before us, Mr. Jordan argued that
 there was no subsequent change in interpretation because
 38 C.F.R. § 3.304(b) was “void ab initio” for being contrary
 to § 1111’s “facially apparent meaning.” Id. We rejected
 that argument because “the accuracy of the regulation as
 an interpretation of the governing legal standard does not
 negate the fact that [§ 3.304(b)] did provide the first com-
 mentary on section 1111, and was therefore the initial in-
 terpretation of that statute,” which subsequently changed
 with the issuance of the 2003 OGC opinion. Id.
      Here, as in Jordan, Appellants’ argument that their
 CUE claims are not premised on a “change in the law” fails
 to appreciate that 38 C.F.R. § 3.304(b) provided the initial
 interpretation of § 1111, regardless of any inaccuracies
 subsequently reflected in Wagner. Section 3.304(b) estab-
 lished the VA’s controlling interpretation of § 1111’s rebut-
 tal standard at the time of Appellants’ VA decisions, and it
Case: 19-1916    Document: 49     Page: 15    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                     15



 would make little sense for the Board’s and RO’s “otherwise
 correct application” of this then-binding regulation to con-
 stitute adjudicative error, let alone CUE. See 38 C.F.R. §§
 20.1403(e), 3.105(a)(1)(iv). Indeed, Appellants do not dis-
 pute that VA adjudicators, at the time of their original
 Board and RO decisions, were bound by § 3.304(b). See also
 38 U.S.C. § 7104(c) (“The Board shall be bound in its deci-
 sions by the regulations of the Department . . . .”). And
 contrary to Appellants’ assertion that § 1111’s language is
 plain and unambiguous, Wagner found the language of
 § 1111’s rebuttal standard “somewhat difficult to parse”
 and “self-contradictory” “on its face.” See 370 F.3d at 1093.
      That Wagner was the first judicial interpretation of
 § 1111 by this court does not lead to a contrary result. Jor-
 dan does not differentiate between new agency interpreta-
 tions and new judicial interpretations, and instead, refers
 to both the 2003 OGC opinion and Wagner as evidence of a
 change in interpretation of § 1111. See Jordan, 401 F.3d
 at 1298. Jordan, moreover, determined that granting CUE
 claims premised on a changed interpretation of law—
 whether based on Wagner or the 2003 OGC opinion—would
 fail to “give adequate weight to the finality of judgments,”
 given that “[t]he Supreme Court has repeatedly denied at-
 tempts to reopen final decisions in the face of new judicial
 pronouncements.” Id. at 1299; see also DAV, 234 F.3d at
 698 (concluding that new statutory interpretations cannot,
 through a CUE motion, retroactively affect decisions that
 are final). We thus cabined the reach of CUE motions to
 exclude retroactive application of a new judicial or agency
 pronouncement to a final VA decision on a benefits claim.
     Even though Jordan precludes CUE claims based on
 retroactively applying either our interpretation in Wagner
 or the VA’s interpretation in the 2003 OGC opinion, Appel-
 lants nonetheless urge us to follow the contrary reasoning
 of the Patrick cases and hold that Wagner can serve as the
 basis for their CUE claims. Specifically, Patrick II, in a
 nonprecedential decision, distinguished Jordan as
Case: 19-1916    Document: 49      Page: 16     Filed: 03/16/2021




 16                                     GEORGE   v. MCDONOUGH



 purportedly addressing only “whether a change in the reg-
 ulatory interpretation of a statute had retroactive effect on
 CUE claims, not whether our interpretation of the statute
 in Wagner had retroactive effect on CUE claims.” See Pat-
 rick II, 242 F. App’x at 698. Because Mrs. Patrick’s CUE
 claim was premised on our interpretation of § 1111 in Wag-
 ner, and not on the VA’s changed regulatory interpretation
 of § 1111, Patrick II determined that Jordan’s “limited
 holding” did not apply to bar Mrs. Patrick’s claim. Id. Sub-
 sequently, Patrick III summarized Patrick II’s reasoning in
 dicta and reversed the denial of Mrs. Patrick’s application
 for EAJA fees, explaining that the lower court had failed to
 consider “the fact that the government had adopted an in-
 terpretation of [§ 1111] that was wholly unsupported by ei-
 ther the plain language of the statute or its legislative
 history” in assessing whether the government’s position
 was substantially justified. See Patrick III, 668 F.3d at
 1334.
     We conclude, as the Veterans Court did, that we are
 not bound by the Patrick cases to reach a holding contrary
 to DAV and Jordan. Patrick II is a nonprecedential deci-
 sion that issued after DAV and Jordan. Indeed, we ex-
 pressly denied a motion to reissue Patrick II’s
 nonprecedential decision as precedential. See Patrick v.
 Shinseki, No. 06-7254 (Fed. Cir. Aug. 21, 2007), ECF No.
 26. And Patrick III, though precedential, does not directly
 address whether Wagner can serve as a basis for CUE.
 While Patrick III summarizes Patrick II’s reasoning in the
 background section and in a footnote, its description of Pat-
 rick II in dicta does not elevate it to binding precedent. See
 Fed. Cir. R. 32.1(d) (“The court . . . will not give one of its
 own nonprecedential dispositions the effect of binding prec-
 edent.”).
                               B
     Appellants next argue that the Veterans Court miscon-
 strued principles of finality and retroactivity in Supreme
Case: 19-1916     Document: 49      Page: 17     Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                         17



 Court decisions, such as Harper and Beam. When properly
 read, Appellants contend, these cases “support the retroac-
 tive application of judicial pronouncements in cases that
 are open to collateral attack,” Martin Appellant’s Br. 19,
 or, if not, are otherwise “irrelevant” to their CUE claims
 given Rivers’s pronouncement that a judicial construction
 of a statute is an authoritative statement of what that stat-
 ute has always meant, George Appellant’s Br. 22. We dis-
 agree.
     Nothing in these cases supports Appellants’ contention
 that a new judicial pronouncement retroactively applies to
 final decisions, even those subject to a collateral attack,
 such as a request to revise a final Board or RO decision for
 CUE. See Routen v. West, 142 F.3d 1434, 1437 (Fed. Cir.
 1998) (explaining that “basic principles of finality and res
 judicata apply to . . . agency decisions” that have not been
 appealed and have become final). Instead, Harper adopted
 a rule consistent with Beam that new judicial pronounce-
 ments are to be given “full retroactive effect in all cases still
 open on direct review” but not in final cases already closed.
 See Harper, 509 U.S. at 96 (emphasis added); see also, e.g.,
 Beam, 501 U.S. at 529 (“Retroactivity in civil cases must be
 limited by the need for finality; once suit is barred by res
 judicata . . . , a new rule cannot reopen the door already
 closed.” (citation omitted)); Reynoldsville Casket Co. v.
 Hyde, 514 U.S. 749, 758 (1995) (“New legal principles, even
 when applied retroactively, do not apply to cases already
 closed.”); DAV, 234 F.3d at 698 (“[t]he new interpretation
 of a statute can only retroactively [a]ffect decisions still
 open on direct review, not those decisions that are final,”
 and is therefore not a basis for CUE); Jordan, 401 F.3d at
 1299 (recognizing that “new judicial interpretations” of a
 statute generally apply only to “pending cases”).
     While Rivers states that “[a] judicial construction of a
 statute is an authoritative statement of what the statute
 meant before as well as after the decision of the case giving
 rise to that construction,” 511 U.S. at 312–13, it never
Case: 19-1916    Document: 49      Page: 18     Filed: 03/16/2021




 18                                     GEORGE   v. MCDONOUGH



 holds that judicial constructions of statutes should be ret-
 roactively applied to final decisions, such as the VA deci-
 sions at issue here. Instead, Rivers cites to Harper, which
 expressly limits retroactivity of judicial decisions to pend-
 ing “cases still open to direct review.” See id. at 312 (citing
 Harper, 509 U.S. at 97). And DAV likewise cites Harper
 for support in upholding the validity of 38 C.F.R.
 § 20.1403(e), which states that CUE does not arise from
 “the correct application of the statute or regulation as it
 was interpreted at the time of the decision.” DAV, 234 F.3d
 at 697.
                               C
      Our determination that Wagner cannot serve as the ba-
 sis for Appellants’ CUE claims accords with the legislative
 intent behind the CUE statutes, 38 U.S.C. §§ 7111 and
 5109A. Neither statute addresses subsequent changes in
 law, interpretations of law, or otherwise defines CUE. In-
 stead, these statutes merely provide that a prior decision
 shall be revised for CUE “[i]f evidence establishes the er-
 ror.” See id. §§ 7111(a), 5109A(a). Upon revision, the stat-
 utes then authorize retroactive benefits from the effective
 date of the original decision. See id. §§ 7111(b), 5109A(b).
     The statutory history, however, is more instructive.
 Prior to their statutory enactment, CUE had been solely an
 administrative practice governed by VA regulation for sev-
 eral decades, dating back to 1928. DAV, 234 F.3d at 686.
 Congress enacted §§ 7111 and 5109A in 1997 to “codify
 [the] existing regulation[]” governing CUE in RO decisions
 and extend those principles to Board decisions as well. See
 H.R. Rep. No. 105–52, at 1 (1997). These statutes “made
 no change in the substantive standards” governing CUE
 and “merely codified the prior regulation” provided in 38
 C.F.R. § 3.105, see Donovan v. West, 158 F.3d 1377, 1382
 (Fed. Cir. 1998), and the Veterans Court’s “long standing
 interpretation of CUE,” see Bustos v. West, 179 F.3d 1378,
 1381 (Fed. Cir. 1999). We therefore look to the pre-codified
Case: 19-1916    Document: 49      Page: 19    Filed: 03/16/2021




 GEORGE   v. MCDONOUGH                                      19



 version of § 3.105 and established CUE standards to un-
 derstand Congress’ intent in enacting the CUE statutes.
     As an initial matter, we observe that the VA’s CUE reg-
 ulation predates the enactment of the Veterans’ Judicial
 Review Act, Pub. L. No. 100-687, 102 Stat 4105 (1988),
 which, for the first time, permitted judicial review of VA
 decisions. Because § 3.105 predates judicial review, this
 regulation and the VA’s administrative practice, before
 1988, could not have contemplated CUE would arise from
 a new judicial interpretation of a statute.
     More importantly, as of the CUE doctrine’s statutory
 codification in 1997, § 3.105’s preamble provided that revi-
 sion of a final RO decision based on CUE was available “ex-
 cept where” the alleged error was based on “a change in law
 or Department of Veterans Affairs issue, or a change in in-
 terpretation of law or a Department of Veterans Affairs is-
 sue (§ 3.114).” 6 38 C.F.R. § 3.105 (1997) (emphases added);
 see also Russell, 3 Vet. App. at 313 (“[C]hanges in the law
 subsequent to the original adjudication . . . do not provide


     6    We do not construe § 3.105’s reference to § 3.114 to
 be limiting. We nonetheless observe that the substance of
 § 3.114 comports with our above understanding of CUE.
 As of 1997, § 3.114 pertained, in relevant part, to the effec-
 tive date of awards pursuant to liberalizing laws. It ex-
 plained that where an award is made pursuant to a
 “liberalizing law” or “liberalizing VA issue,” the effective
 date of that award “shall not be earlier than the effective
 date of the act or administrative issue” itself. See 38 C.F.R.
 § 3.114(a) (1997). Thus, even where a subsequent law lib-
 eralizes benefits that were unavailable under a prior un-
 derstanding of the law, the effective date of those benefits
 cannot be earlier than the effective date of the liberalizing
 law itself. Likewise, here, our understanding of CUE pre-
 cludes Wagner’s interpretation of § 1111 from providing
 retroactive benefits predating Wagner itself.
Case: 19-1916     Document: 49      Page: 20    Filed: 03/16/2021




 20                                      GEORGE   v. MCDONOUGH



 a basis for revising a finally decided case.”). Given that
 § 3.105 plainly excluded a “change in law” or “change in in-
 terpretation of law” from CUE, we conclude that by codify-
 ing this regulation, Congress did not intend for CUE to go
 so far as to attack a final VA decision’s correct application
 of a then-existing regulation that is subsequently changed
 or invalidated, whether by the agency or the judiciary. 7 In
 other words, the VA does not commit clear and unmistak-
 able error in a benefits claim decision when it faithfully ap-
 plies a regulation as it existed at the time of decision, even
 if that regulation is later revised or invalidated.
     Accordingly, we reject Appellants’ theory as to the
 scope of CUE and hold that our interpretation of § 1111 in
 Wagner cannot be the basis for Appellants’ CUE claim.
                          CONCLUSION
    We have considered Appellants’ remaining arguments
 but find them unpersuasive. For the reasons set forth
 above, we affirm the Veterans Court’s decisions.
                         AFFIRMED
                             COSTS
      No costs.



      7  We note that the VA reached this conclusion in its
 1994 OGC opinion, VA Gen. Counsel Prec. 9-94 (Mar. 25,
 1994), which addressed whether Veterans Court decisions
 invalidating VA regulations or statutory interpretations
 have retroactive effect through CUE. As with our decision
 today, the VA also interpreted § 3.105’s preamble to ex-
 clude changes in interpretation of law by judicial precedent
 as a basis for CUE. See id. at 2 (“[I]t is our view that section
 3.105(a) provides no authority . . . for retroactive payment
 of benefits when the [Veterans Court] invalidates a VA in-
 terpretation or regulation.”).